DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-19 and 22 remain pending and are ready for examination.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 7-12, 14-19  are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., U.S. Pub No: US 20180150640 A1 (Hereinafter “Li”) in view of Tian et al., U.S. Pub No: US 20210081403 A1, effective filing date 12/12/2019 (Hereinafter “Tian”). 

A method for data management, comprising: 
acquiring, from a first storage system (in fig.1 item 101, and paragraph [0003], wherein the branch file system /A can be the first storage system) of a first type (in fig.1 item 101, and paragraph [0003], wherein the branch includes storage devices such as hard disk drives, solid state disks, memory cards, etc. wherein one of these storage devices (for example, SSD) can be the first type as claim), an index file associated with downloading of a target file, the target file being stored in at least the first storage system (see paragraph [0063] and fig.5, wherein a virtual file (index file) corresponding to an actual/selected file (associated with downloading of a target file) is created (acquired). The virtual file is considered to be an index file since it can be implemented as index nodes that contain a link to the actual location of the data file, see paragraph [0039].), and the index file comprising at least a plurality of data (see paragraph [0063] and fig.5, wherein the index node contains all the necessary information about a particular file such as the ownership and permissions of the file (read, write, execute permissions), file types, the addresses of the data blocks of the file, the size of the file, the dates and times of when the file was created, accessed or modified, etc. ); 
generating metadata for the plurality of data blocks based on the index file, the metadata being in a format supported by a unified management system (see paragraph [0053] and fig.2,  Each time a corresponding virtual file is created, altered or updated within unified file system 120 in accordance with embodiments of the application, a link relationship between the corresponding virtual file and the actual data file located in the original branch is stored or updated within a metadata of the unified file system. FIG. 2 illustrates an example of metadata that has been created for the virtual files contained within unified file system 120. Metadata 205 includes File System View 211 that contains detailed information about the pathnames and locations of the data files of various separate file systems and also includes Unified View 212 that contains detailed information about the pathnames of the corresponding virtual files within unified file system 120) configured to provide a unified interface for client device access to multiple separate and distinct storage systems including the first storage system of the first type (see paragraph [0053] and fig.2, Fig.2 shows a unified interface allowing access to multiple separate and distinct storage systems such as file system /A, file system /B and file system /C. These distinct storage systems include the first storage system of the first type (file system /A)), and the unified management system being configured for data access across the first storage system of the first type (see paragraph [0053] and fig.2, Fig.2 shows a unified interface allowing access to multiple separate and distinct storage systems such as file system /A, file system /B and file system /C. These distinct storage systems include the first storage system of the first type (file system /A)) and at least one other storage system of at least a second type different than the first type (see paragraph [0053] and fig.2, Fig.2 shows a unified interface allowing access to multiple separate and distinct storage systems such as file system /A, file system /B and file system /C. These distinct storage systems include the first storage system of the first type (file system /A) which is considered to be different type from file systems /B and/or /C since file systems /B and/or /C can include different storage devices such as hard disk drives, memory cards, etc.); and 
storing at least portions of the metadata in the unified management system to enable data-block-level access from one or more client devices to select individual ones of the plurality of data blocks through the unified management system (see paragraph [0053] and fig.2,  Each time a corresponding virtual file is created, altered or updated within unified file system 120 in accordance with embodiments of the application, a link relationship between the corresponding virtual file and the actual data file located in the original branch is stored or updated within a metadata of the unified file system. Since the metadata provides a link relationship to the actual data file located in the original branch, this metadata enables data-block-level access as claimed. See also paragraph [0017], wherein when requesting to access a file (select individual ones of the plurality of data blocks) in the unified file system, the unification file system would automatically intercept and subsequently redirect the request to the branch/storage that contain the file).
Although Li discloses the index node contains all the necessary information about a particular file, see paragraph [0004], Li fails to explicitly disclose the index file comprising at least a plurality of data digests.
Tian teaches the index file comprising at least a plurality of data digests (see paragraph [0079], wherein an index indicating a mapping from a transaction hash value to a sequence value, or an index indicating a mapping from a block hash value and block number to a physical location of the data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Li to include the missing limitations, as taught by Tian, for the motivation of improving efficiency and reducing cost of a storage system (Tian; paragraphs [0004]).
 
Regarding claim 2, Li in view of Tian further discloses all the features of claim 1, as outline above. Although Li teaches, in paragraph [0053] and fig.2, wherein fig.2 for example the paths in item 211 are being used to generate the unified view item 212. See also paragraph [0004], wherein the index node number of a file, a file system driver may gain access to the contents of the index node, including the location of the file to gain access to the file, Li fail to explicitly disclose the below limitations.
Tian discloses wherein generating the metadata comprises:  15extracting the plurality of data digests from the index file (see paragraph [0036], wherein the index data can indicate a physical location of a corresponding data stored in a storage system. In some embodiments, the index data can include one or more of an index indicating a correspondence from a block hash to a block number. Therefore, data digests/hash can be obtained); 
determining a plurality of storage positions of the plurality of data blocks in the storage system at least based on the plurality of data digests (see paragraph [0036, 0079], wherein a location of data/blocks can be determine based on the hash); and 
generating additional metadata to indicate mapping of the plurality of data digests to the plurality of storage positions (see paragraph [0036, 0076-0079], wherein index information in the memory 315 that indicates a mapping correspondence between the data (e.g., transaction data, block data, and state data) and the data log files that store the data so as to address or retrieve the data).  

Regarding claim 3, Li in view of Tian further disclose wherein generating the metadata further comprises: creating a hierarchical structure based on the plurality of data (Li, see paragraph [0003-0005], wherein file systems (which we also call branches) organize the directories contained within a hierarchical structure or a tree format. For example, the most basic directory within such a branch would be the root directory, which would in turn have a plurality of sub-directories. Each of these sub-directories would then in turn have their own sub-directories. As more sub-directories are added, the size of the hierarchal tree would then expand accordingly).
Li fails to explicitly disclose the limitations below.
Tian discloses the digest. Rationale and motivation in claim 1 apply.
Tian discloses  a plurality of leaf nodes of the hierarchical structure indicating the plurality of data digests respectively, and a parent node of the plurality of leaf nodes indicating an additional data digest generated based on at least 25two of the plurality of data digests (see paragraph [0047], wherein A Merkle tree is a data structure in which data at the leaf nodes of the tree is hashed and all hashes in each branch of the tree are concatenated at the root of the branch. This process continues up the tree to the root of the entire tree, which stores a hash that is representative of all data in the tree. A hash purporting to be of a transaction stored in the tree can be quickly verified by determining whether it is consistent with the structure of the tree). Same motivation, as claim 1, applied. 

Regarding claim 4, Li in view of Tian further disclose all the features with respect to claim 3, as outline above.  Li fails to explicitly disclose the limitations below.
Tian wherein the plurality of data digests comprise hash values of the plurality of data blocks, and wherein the hierarchical structure comprises a hash tree (Li, see paragraph [0079], wherein an index indicating a mapping from a transaction hash value to a sequence value, or an index indicating a mapping from a block hash value and block number to a physical location of the data).  Same motivation, as claim 1, applied. 


Regarding claim 5, Li in view of Tian further disclose wherein generating the metadata further comprises: extracting file identification information of the index file from the index file (Li, see paragraph [0053] and fig.2, wherein obtaining (extracting) the link relationship between an actual data file and its corresponding virtual file. Further, the virtual branch policies associated with each file system or branch and the virtual unification policy associated with unified file system 120 is also contained within metadata 205, i.e. policy 106a, policy 107a, policy 108a and unification policy 130a, and these policies may be retrieved and updated as required in accordance with embodiments of the application).
Li fails to explicitly disclose the limitations below.
 and determining a root node of the hierarchical structure based on the file identification information to map a data digest indicated by the root node to a storage position of the file 5identification information (See also paragraph [0047], wherein A Merkle tree is a data structure in which data at the leaf nodes of the tree is hashed and all hashes in each branch of the tree are concatenated at the root of the branch. This process continues up the tree to the root of the entire tree, which stores a hash that is representative of all data in the tree. A hash purporting to be of a transaction stored in the tree can be quickly verified by determining whether it is consistent with the structure of the tree. see paragraph [0079], wherein an index indicating a mapping from a transaction hash value to a sequence value, or an index indicating a mapping from a block hash value and block number to a physical location of the data).  Same motivation, as claim 1, applied. 

Regarding claim 7, Li in view of Tian further disclose in response to an access request for a target data block in the plurality of data blocks, accessing the target data block from the first storage system based on the metadata (Li, see paragraph [0064] and fig.6, wherein if the request does comply with the branch policy, process 600 then proceeds to step 625 whereby process 600 utilizes metadata of the unified file system to redirect the access request to the actual data file located in the file system or branch of the computer system).

Claim 8 is rejected under the same rationale as claim 1. Li in view of Tian further disclose An electronic device, comprising: a processor; and a memory coupled to the processor and having instructions stored therein, wherein when executed by the processor (Li see paragraph [0057]).

Claims 9-12 and 14 are rejected under the same rationale as claims 2-5, 7.

Claim 15 is rejected under the same rationale as claim 1. Li in view of Tian further disclose A computer program product, tangibly stored in a non-transitory computer-readable medium and comprising computer-executable instructions (Li see paragraph [0056-0057]).

Claims 16-19 are rejected under the same rationale as claims 2-5.



Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tian and further in view of Bertino-Clarke et al., U.S. Pub No: US 20100299687 A1 (Hereinafter “Bertino-Clarke”).

Regarding claim 6, Li in view of Tian further disclose wherein acquiring the index file comprises: initiating a request for the index file of the target file to the storage system through the 10unified management system (Li, see paragraph [0063] and fig.5, wherein a virtual file (index file) corresponding to an actual/selected file (associated with downloading of a target file) is created (requested). The virtual file is considered to be an index file since it can be implemented as index nodes that contain a link to the actual location of the data file, see paragraph [0039].).
Li in view of Tian fail to explicitly disclose the limitations below.
Bertino-Clarke discloses wherein the format comprises a BitTorrent (BT) format (see paragraph [004, 0011, 0044], wherein A digest file 15 (called a "torrent" in the bit torrent protocol) is created and populated with information regarding the file 10 and information regarding a tracker site 20. The information regarding file 10 typically includes information about the file 10 as a whole, such as descriptive information that allows participants to determine what the file 10 is), wherein the index file comprises a torrent file (see paragraph [0003-0004] and fig.1). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Li in view of Tian to include one or more BitTorrent (BT) format, as taught by Bertino-Clarke, because the system would improve the ability to allow participants to easily post content that others can access without the necessity of having available servers that are capable of handling large download demands that might eventually materialize (Bertino-Clarke; paragraphs [0006]).

Claim 13 is rejected under the same rationale and motivation as claim 6.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tian and further in view of Ghazaleh et al., U.S. Pub No: US 20180288154 A1 (Hereinafter “Ghazaleh”).

Regarding claim 22, Li in view of Tian further disclose teach all the features with respect to claim 1, as outline above. Li in view of Tian fail to explicitly disclose the limitations below.
Ghazaleh teaches wherein a first set of one or more data blocks of the target file are stored in the first storage system and a second set of one or more data blocks are stored in the at least one other storage system, the second set of the one or more data blocks being different than the first set of the one or more data blocks (Li, see paragraph [0174] and fig.14A, wherein the storage of a 12-block data file across four different nodes of a distributed storage system).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Li in view of Tian to include one or more BitTorrent (BT) format, as taught by Ghazaleh, because the system would improve data read and write operation speed, reduce processing overhead associated with data read and write operations, and reduce network utilization associated with data read and write operations as compared to previous distributed storage techniques and systems. These improvements may be achieved, at least in part, by nodes performing read and write operations on local storage and by efficient virtual task usage, which may correspond to one or more of reduction of the number of tasks for a particular file or data read or write operation, reduction of task overhead by using fewer numbers of tasks for a particular file or data read or write operation, reduction of task overhead by each task performing multiple read or write processes before the task is terminated, and allowing each task to perform multiple read or write processes in parallel by use of multiple threads within a single task. These techniques may advantageously reduce processing overhead and may result in improved read and write performance, as well as read and write operation scheduling (Ghazaleh; paragraphs [0057]).


Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been considered but are not persuasive.
(1)	Applicant argues that “Li has not been shown to describe a unified management system being configured for data access across the first storage system of the first type and at least one other storage system of at least a second type as generally required by independent claim 1 as previously presented.”
(1)	Examiner respectfully disagree.
Li, in fig.1 item 101, and paragraph [0003], discloses the branch file system /A which can be the first storage system, and the branch includes storage devices such as hard disk drives, solid state disks, memory cards, etc. wherein one of these storage devices (for example, SSD) can be the first type as claim). Furthermore,  in paragraph [0053] and fig.2, Fig.2 shows a unified interface allowing access to multiple separate and distinct storage systems such as file system /A, file system /B and file system /C. These distinct storage systems include the first storage system of the first type (file system /A) which is considered to be different type from file systems /B and/or /C since file systems /B and/or /C can include different storage devices such as hard disk drives, memory cards, etc.

(2) 	Applicant argues that the combination of Li and Tian fail to teach “storing at least portions of the metadata in the unified management system to enable data-block-level access from one or more client devices to select individual ones of the plurality of data blocks through the unified management system”
(2) Examiner respectfully disagree.
Li, in paragraph [0053] and fig.2, discloses that each time a corresponding virtual file is created, altered or updated within unified file system 120 in accordance with embodiments of the application, a link relationship between the corresponding virtual file and the actual data file located in the original branch is stored or updated within a metadata of the unified file system. Since the metadata provides a link relationship to the actual data file located in the original branch, this metadata enables data-block-level access as claimed. See also paragraph [0017], wherein when requesting to access a file (select individual ones of the plurality of data blocks) in the unified file system, the unification file system would automatically intercept and subsequently redirect the request to the branch/storage that contain the file. 

All other arguments are moot in light of the new rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHER N ALGIBHAH/Examiner, Art Unit 2165

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165